Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status:
Claim 18 has been cancelled.
Claim 19 is new.
Claims 1-17 and 19 are pending. Applicant’s amendment has necessitated a new ground of rejection. Accordingly, this Action is FINAL.

Withdrawn rejections
Applicant's amendments and arguments filed 10/5/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, 11, 14-17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (US 20150297515).
With regard to instant claims 1, 10, 11 and 19, Lin disclose an inhalation-type pharmaceutical composition for the treatment of hypertension comprising hydrogen gas in an amount between 2-96% (Abstract; claims 1-4), which must be contained in a container such as a tank [0047-0048] and is to be inhaled, hence administered, by the user who ostensibly has hypertension [0049-0051], thereby disclosing a gaseous pharmaceutical composition for improving hypertension comprising hydrogen gas and methods for hypertension therapy. In other words, methods for treating hypertension are inherent in the disclosure of Lin. In order to treat hypertension, the subject must have been diagnosed with hypertension in the first place and thus is a subject having hypertension. Also note that Lin discloses in [0004]: “Therefore, the pharmaceutical for hypertension must be applied effectively on the long term treat for hypertension.” Regarding the limitation of “consists essentially of” in claim 19, the Examiner has this position. While Lin does disclose that the gaseous composition comprises an atomized medicine (claim 1) as well as other gases such as oxygen and inert gases (claims 2-4), such medicine does not affect the novel or basic characteristics of the hydrogen gas composition. Since specification does not make a clear indication of what the basic and novel characteristics actually are, then “consisting essentially of” will be construed as equivalent to “comprising”. See MPEP 2111.03.  If Applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," Applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). It appears that other components may be added that do not compromise the effect due to hydrogen gas ([0043] of the specification). Since the medicine of Lin does not compromise the effect due to hydrogen gas, then the method and composition of Lin reads on instant claim 19.
Regarding claim 2, improvement of diastolic hypertension is a natural result of performing the method of Lin.
Regarding claim 3, a subject with hypertension naturally has a diastolic blood pressure of 100 mm Hg or higher otherwise they would not be characterized as having hypertension. See also [0003] of Lin.
Regarding claim 4, hypertension is either essential (primary) or secondary. So, the hypertensive subject of Lin would have one or the other. 
Regarding claim 15, the hydrogen gas is generated from electrolyzing water (claim 3) thus the hydrogen gas generator is equipped with a hydrogen production means by water electrolysis.
Regarding claim 16, the hydrogen gas container of Lin, in at least the embodiment where the second gas in air (claims 4 and 15), also naturally contains nitrogen which is an inert gas constituent of air.
Regarding claim 17, the hydrogen gas generator or tank/container of Lin must have a control means for at least adjusting the amount of hydrogen gas supplied to the subject on the gas generator or container or piping connected to the generator or container of Lin and administer to the subject otherwise the hydrogen gas generated would dissipate into the atmosphere as quickly as generated.
 Response to Arguments:
Applicant asserts that the hydrogen gas of Lin is not an active ingredient for improving hypertension. Respectfully, the Examiner cannot agree because the hydrogen gas administered in the same amount as instantly claimed naturally improves hypertension at least by removing harmful radicals in the body. Applicant asserts that there is no suggestion from Lin that hydrogen gas alone could have an effect on hypertension. Respectfully, that is not correct because at least removing harmful radicals means reducing oxidative stress in the patient and that is known to treat hypertension. See for example Manning et al. (Am J Nephrol 2005;25:311-317) who teaches that oxidative stress in hypertension can be treated with antioxidants. Thus, the hypertension medical artisan, including Lin, is well aware that hydrogen gas alone can treat and improve hypertension. Respectfully, Applicant’s arguments are not persuasive.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5-9, 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lin (US 20150297515), as applied to claims 1-4, 10, 11, 14-17 and 19, and Hayashi et al. (Am J Physiol Heart Circ Physiol. 2011;301:H1062-H1069) and Ansel et al. (Pharmaceutical Dosage Forms and Drug Delivery Systems 1999, 7th Edition; page 48 (2 pages total)).
 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:


    PNG
    media_image1.png
    215
    1354
    media_image1.png
    Greyscale

Determination of the scope and content of the prior art
(MPEP 2141.01)
	It is well settled that “a disclosure that anticipates under § 102 also renders the claim invalid under §103, for anticipation is the epitome of obviousness. See MPEP 1207.03(a)(II) states: “"lack of novelty is the epitome of obviousness." May, 574 F.2d at 1089, 197 USPQ at 607 (citing In re Pearson, 494 F.2d 1399, 1402, 181 USPQ 641, 644 (CCPA 1974))”. Accordingly, the claims rejected over Lin under § 102 above are also invalid under §103. The discussion of Lin above is incorporated by reference. 
	Regarding claims 5-7, Lin teaches and suggests that hypertension can be primary (essential) or secondary and can be caused by other conditions that affect the kidneys [0003], which reads on renal dysfunction.
	With regard to instant claims 12 and 13, Lin teaches a gas volume amount of hydrogen gas between 2 to 96% (Abstract; [0012, 0026]; claim 1) thus overlapping the claimed amount of 0.1-4% (v/v). MPEP 2144.05(I) states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to instant claims 12 and 13, Hayashi et al. teach administration of 1.3 vol/100 vol H2 gas which was effective for reducing oxidative stress (Abstract). Hayashi et al. also teach that H2 gas is reported of have no risk of igniting at concentrations of <4% (page H1065, bottom right column Discussion). Hayashi et al. also teach that 2% H2 gas is reported to reduce inflammatory mediators (bottom right column, page 1067).
	Ansel et al. teach that physician desires a dose of a drug being able to achieve the drug’s optimum therapeutic effect with safety but at the lowest possible dose which may be different for different patients (page 48, lower left column) and the physician may if necessary increase or decrease the doses to meet the particular requirements of the patient (page 48, upper right column). 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). The level of skill is that of a medical/pharmaceutical hypertension research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from hypertension medicine, pharmacy, physiology and chemistry— without being told to do so. 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02) and Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

The difference between the instant application and Lin is that Lin do not expressly teach kidney dysfunction is attributed to renal disease or attributed to nephrectomy or partial nephrectomy or wherein a subject having said secondary hypertension is a subject that has not received dialysis.
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to perform the method of Lin on hypertensive subjects with kidney dysfunction that is attributed to renal disease or attributed to nephrectomy or partial nephrectomy or wherein a subject having said secondary hypertension is a subject that has not received dialysis, and produce the instant invention. One of ordinary skill in the art would have been motivated to do this because the hypertension medical artisan is well aware that essential or secondary hypertension exist and the cause of secondary hypertension can be conditions that affect the kidneys as suggested by Lin [0003].  Since kidney dysfunction that is attributed to renal disease or attributed to nephrectomy or partial nephrectomy or wherein a subject having said secondary hypertension is a subject that has not received dialysis are conditions that either affect the kidneys or are readily diagnosed by the medical artisan such patients are obvious to the medical artisan without more. It is noted that the subjects of Lin did not receive dialysis.
The difference between the instant application and Lin is that Lin do not expressly teach the concentration of hydrogen in the composition is with 0.1-4% (v/v) or 1.0-2.0% (v/v). This deficiency in Lin is cured by the teachings of Hayashi et al. and Ansel et al.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the composition of Lin with 0.1-4% (v/v) or 1.0-2.0% (v/v) hydrogen, as suggested by Hayashi et al. and Ansel et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. As discussed above, Lin teach an overlapping range and the lower end amount of between 2 to 96% touches on the claimed range of 1.0-2.0% thus rendering the claimed range obvious. See MPEP 2144.05(I): “Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” Additionally, Lin suggests adjusting the amount of the gas according to the patient’s situation [0049-0050] which is in alignment with the teachings of Ansel et al. who suggest that the physician optimize the amount of drug to the lowest possible dose to achieve therapeutic benefit. Furthermore, Hayashi et al. teach that 1.3 vol/ 100 vol H2 (1.3%) gas was effective for reducing oxidative stress thus indicating that amounts of hydrogen gas below 2% are still effective. Accordingly, the ordinary artisan would have a reasonable expectation of success in adjusting the concentration of hydrogen in the gas composition of Lin to 0.1-4% (v/v) or 1.0-2.0% (v/v) hydrogen with a reasonable expectation of success. Also note From MPEP 2144.05 (II) (A): “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)…see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). And from MPEP 2144.05 (II)(A): Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Accordingly, the instant claimed amounts of hydrogen are obvious in view of the combined references. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that the secondary references do not cure the deficiency in Lin because neither reference teaches an effective amount of hydrogen for treating hypertension. Respectfully, the Examiner does not agree because Lin teaches an overlapping amount which renders the claimed amounts obvious. MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, independent claim 1 is “comprising” and open to the inclusion of other components. Even if Applicant amended to closed “consisting of” language, Lin has set the foundation for treating hypertension with hydrogen gas. The medical artisan might desire to exclude the atomized medicine if the subject has a sensitivity to the medicine and administer hydrogen gas alone. Respectfully, Applicant’s arguments are not persuasive.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613